DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: delivery device configured to deliver, support structure configured to store, one or more apparatus configured to transport items in claim 1, delivery device configured in claims 2, and 21-23, and a vision system configured to obtain images in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 10-20, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Kim et al. (KR20180092220).
With respect to claim 1, Kasai et al. teaches a delivery device configured to deliver changeover and/or replacement items within a stencil printer, the delivery device comprising:
 a housing (20) configured to support replacement and/or replenishment items (P1-P4);
 at least one support structure (22) configured to store items (P) for the stencil printer (note: “for the stencil printer” is a limitation wherein the structure of the stencil printer is not a positively recited in the claim.  Thus, the stencil printer does not have any patentable significance to the delivery device as presently written); 
and one or more apparatus (12) configured to transport items from the delivery device to the stencil printer and from the stencil printer to the delivery device (Figure 1),
wherein the housing (20) includes an interface (16), to register with the stencil printer and to dock within a docking station provided on the stencil printer (note: “configured to register” and “configured to dock” is intended use, therefore the interface is capable of performing the intended function of registering and docking),
 wherein the delivery device (20) automatically moved, either by remote control or by an automated control associated with the delivery device, the stencil printer, a production line, and/or a dedicated control (16 and Column 10, Lines 44-63), and 
wherein the delivery device.  However, Kasai et al. does not explicitly disclose that includes a carousel wheel having a plurality of open sockets that are configured to support paste cartridges, the carousel wheel being configured to rotate to present paste cartridges to the stencil printer, the movement of the paste cartridges being achieved automatically under the remote control or by the automated control associated with the delivery device, the stencil printer, the production line and/or the dedicated control.
Kim et al. teaches a carousel wheel (350, Paragraphs 0029) having a plurality of open sockets (351, 353, 355, 357) that are configured to support paste cartridges (730, 750, 770, 790 and Figures 3b, 3c), the carousel wheel being configured to rotate to present paste cartridges to the stencil printer (Figures 3c, Paragraphs 0033-0036), the movement of the paste cartridges being achieved automatically under the remote control or by the automated control (391) associated with a delivery device, the stencil printer, the production line and/or the dedicated control (Paragraphs 0033-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Kasai et al. to include a carousel wheel having a plurality of sockets as taught by Kim et al. for the purpose of preventing deterioration in the facility operation by supplying paste without stopping the apparatus.
With respect to claim 4, Kasai et al. teaches the at least one support structure (22) includes a plurality of support structures (66, 68) configured to support new and used stencils, new and spent/used paste cartridges, new and used squeegee blades, and new and used tooling (note: “configured to support” is intended use, therefore the support structure is capable of performing the intended function of supporting any of the items as claimed).
With respect to claim 5, Kasai et al. teaches at least one support structure (22) of the plurality of support structures (66, 68) is configured to move vertically within the housing to achieve a height suitable to operate with the stencil printer (arrow in Figure 1).
With respect to claim 10, Kasai et al. teaches a conveyor (76) configured to deliver and remove tooling from the delivery device and the stencil printer, the conveyor being positioned between the delivery device (20) and the stencil printer.
With respect to claim 11, Kasai et al. teaches the at least one support structure (22) and the conveyor (76) are configured to support tooling and position the tooling at a desired elevation (Figure 1).
With respect to claim 12, Kasai et al. teaches the at least one support structure (22) includes a plurality of support structures (66, 68), and wherein the delivery device (20) is configured to verify a new, correct item on the delivery device on a support structure, position a used item on an empty support structure, and position the new, correct item within the stencil printer in a correct position (Column 29, Line 28-Column 32, Line 28 and many references throughout the prior art).
With respect to claim 13, Kasai et al. teaches a controller (16) configured to control the operation of the delivery device based on operational parameters obtained by the controller, the controller being optionally configured to communicate with a controller of the stencil printer and/or a controller associated with a production line (Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 14, Kasai et al. teaches a display (18) that is operably coupled to a controller (16), the display (18) being configured to display the operational parameters of the delivery device (Column 10, Lines 21-27).
With respect to claim 15, Kasai et al. teaches a controller (16) is configured to access a database provided to keep track of items stocked on the delivery device (Column 10, Lines 21-27 and Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 16, Kasai et al. teaches the database includes an open application (App) architecture, and is configured to push data to the stencil printer (i.e. microprocessor, interface in Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 17, Kasai et al. teaches the delivery device (20) is configured to communicate with the stencil printer to push/pull data to the stencil printer and/or a production line, and/or configured to communicate with the production line directly (note: “for the stencil printer” is a limitation wherein the structure of the stencil printer is not a positively recited in the claim.  Thus, the stencil printer does not have any patentable significance to the delivery device as presently written), the database being configured to retrieve information about the item based on identification (data in Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 18, Kasai et al. teaches the database further is configured to store additional information about the item, and/or share prediction data when replacement and/or replenishment is needed, and/or store data associated with lot traceability of the item (Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 19, Kasai et al. teaches the one or more apparatus includes a scanner (74) to scan and identify an item (P), the scanner (74) being configured to read a barcode (B) associated with the item to identify the item (Column 13, Lines 54-59).
With respect to claim 20, Kasai et al. teaches the scanner (74) is configured to read an RFID tag associated with the item to identify the item (note: “configured to read  an RFID tag” is intended use, therefore the support structure with scanner 74 is capable of performing the intended function of supporting any of the items as claimed).
With respect to claim 23, Kasai et al. teaches the delivery device is moved by automatically guided vehicle (AVG) technology associated with the delivery device (note: 20 teaches an automatic apparatus therefore it is apparent that some kind of automatic technology is being used for the control of the device) or remotely controlled.
With respect to claim 26, Kasai et al. wherein the delivery device (20) provides a handshaking function with the stencil printer prior to a transfer of an item (Column 29, Line 28-Column 32, Line 28 and many references throughout the prior art).
With respect to claim 27, Kasai et al. teaches the handshaking function initiates the transfer of an item with a communication protocol and/or library reference on the item that is available to consume (Column 13, Lines 54-59 discloses providing a bar code reader 74 for reading bar code B on the item P. Note the reader 74 provides communication between the computer 18/control 16 [communication protocol] to determine item P is ready to be delivered to pawls 66 to enter the system), determines whether the delivery device has a correct item (Column 16, Line 50-Column 17, Line 41 discloses reading of the bar code B on item P to determine whether item P is the correct item P), and ensures the correct transfer of the item and/or a subsequent transfer of an item (Column 40, Lines 45-Column 41, Line 3. Note, the initial docking of all the stations [16, 18, 20, 24, 26] communicate and under the broadest reasonable interpretation can be considered to be a handshaking function.  Additionally, when the barcode B of item P is read through the barcode reader, the reader communicates with the control/computer thereby to initiate the time the system receives the item P).  


4.	Claims 3, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Kim et al. (KR2018009222) as applied to the claims above, and further in view of Hideho et al. (JP2000103031).
With respect to claim 3, Kasai et al., as modified, teaches wheels or casters (30) that are secured to the housing (20), however Kasai et al. does not explicitly disclose the wheels or casters driven by a motor and drive train, and a control associated with the delivery device, the stencil printer, a production line, and/or a dedicated control.
Hideho et al. teaches wheels or casters (Figure 1) that are driven by a motor and drive train (Paragraph 0029), and a control associated with the delivery device, the stencil printer, a production line, and/or a dedicated control (Paragraphs 0010,0012, 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the delivery device of Kasai et al. with wheels/casters as taught by Hideho et al. for the purpose of providing a device that can easily move/roll along a surface.
With respect to claim 21, Kasai et al. teaches the claimed invention with the exception of the delivery device is configured to control environmental parameters within the delivery device, the environmental parameters including temperature and/or humidity for paste cartridges.
Hideho et al. teaches delivery device is configured to control environmental parameters within the delivery device, the environmental parameters including temperature and/or humidity for paste cartridges (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Kasai et al. with control environment conditions as taught by Hideho et al. for the purpose of ensuring and monitoring the temperature within the device thereby preventing overheating of the device.
With respect to claim 24, Kasai et al. teaches the claimed invention with the exception of a vision system configured to obtain images of the items, the vision system in conjunction with a controller, being configured to inspect for cleanliness, damage, wear, and identification readability.
Hideho et al. teaches an apparatus with a vision system configured to obtain images of the items, the vision system in conjunction with a controller, being configured to inspect for cleanliness, damage, wear, and identification readability (Paragraphs 0021, 0037, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Kasai et al. with a vision system as taught by Hideho et al. for the purpose of monitoring the items in the system for any unfavorable conditions.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Kim et al. (KR2018009222) as applied to the claims above, and further in view of Ravkin (US Publication 2001/0044979).
With respect to claim 6, Kasai et al., as modified, teaches the claimed invention with the exception of at least one support structure of the plurality of support structures is designated as a clean support structure to support clean or new items ready to be used within the stencil printer and at least one support structure of the plurality of support structures is designated as a dirty support structure to support used items to be taken away from the stencil printer.
Ravkin teaches an apparatus at least one support structure of the plurality of support structures is designated as a clean support structure (181) to support clean or new items ready to be used within the stencil printer and at least one support structure of the plurality of support structures is designated as a dirty support structure (180) to support used items to be taken away from an apparatus (Paragraphs 0031, 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the delivery device of Kasai et al., as modified, with a support structure for clean items and a support structure for dirty items as taught by Ravkin for the purpose of ensuring the clean/dirty items are not mixed together thereby preventing down time.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Kim et al. (KR2018009222), as applied to the claims above, and further in view of Li (US Patent 5,392,710).
	With respect to claim 8, Kasai et al., as modified, teaches the claimed invention with the exception of a housing includes at least one pin that is received within at least one guide associated with the stencil printer to register the delivery device with the stencil printer prior to fully docking the delivery device.
Li teaches a housing (202) that includes at least one pin (240) that is received within at least one guide (238) associated with a printer (200) to register the device with a printer (200) prior to fully docking the delivery device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the housing of Kasai et al., as modified, with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Kim et al. (KR2018009222) and Hideho et al. as applied to the claims above, and further in view of Harada (US Patent 5,265,773).
With respect to claim 22, Kasai et al., as modified, teaches the claimed invention with the exception of a delivery device that is configured to control temperature for solder paste contained within paste cartridges by chilling stored paste cartridges, heating paste cartridges ready for use, and chilling paste cartridges that have been used, but still retain paste.
	Harada teaches an apparatus configured to control temperature for solder paste contained within paste cartridges by chilling stored paste cartridges, heating paste cartridges ready for use, and chilling paste cartridges that have been used, but still retain paste (Column 8, Lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Kasai et al., as modified, with device for controlling temperature in a paste cartridge as taught by Harada for the purpose of efficiently adjusting the viscosity of the medium with high precision thereby maintaining the effectiveness of the medium.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 10-24, 26 and 27 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853